DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/645,468, filed 03/07/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,190,765 B2 in view of Wang et al. US 2020/0128243 A1, hereafter Wang.

Instant Application No. 17/516,354
Claim 17
U.S. Patent 11,190,765 B2
Claim 1
A method of video encoding comprising: 
A method of video encoding comprising: 
accessing a reconstructed block corresponding to a block in a picture of a video; 
accessing a reconstructed block corresponding to a block in a picture of a video; 
-
determining a plurality of filter patterns associated with a block class to which said reconstructed block belongs, said block class being defined by at least one of a block shape and a block size; 
determining one filter pattern for at least one sample of said reconstructed block in function of a local gradient computed for said at least one sample, said filter pattern defining a support of an in-loop filter; and 
determining one filter pattern for at least one sample of said reconstructed block among said plurality in function of a local gradient computed for said at least one sample, said filter pattern defining a support of a bilateral filter; and 
filtering said at least one sample using said in-loop filter.
filtering said at least one sample using said bilateral filter.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 11,302,160  in that the instant application includes an in-loop filter instead of a bilateral filter.  However, bilaterial in-loop filters are well known in the art as disclosed by Wang (an adaptive in-loop bilateral filter) [0011], which is in the same field of endeavor.  Therefore, it would have been obvious to use a bilateral in-loop filter, the motivation being a non-iterative and straightforward filtering technique.
In regard to claims 18-20 of the instant application, these claims are rejected as being unpatentable over claims 2-4 respectively of the co-pending application.
With regards to corresponding apparatus claims 21-24 and decoding method and apparatus claims 25-35 of the instant application, the same analysis applied to claims 17-20 can be applied to claims 21-35 with regard to claims 5-18 of the issued patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17, 19-21, 23-25, 27-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karczewicz et al. US 2017/0237981 A1, hereafter Karczewicz.

Regarding claim 17, Karczewicz discloses a method of video encoding (predicting filter coefficients from fixed filters for video coding) [title] comprising:
accessing a reconstructed block corresponding to a block in a picture of a video (reconstructed video blocks; summer 62 add the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed block) [FIG. 4; 0112]; 
determining one filter pattern for at least one sample of said reconstructed block (ALF unit 64 filters the reconstructed block (e.g., the output of summer 62); video encoder 20 may include additional filters such as one or more of a deblock filter, a sample adaptive offset (SAO) filter, or another type of loop filter) [0113] in function of a local gradient computed for said at least one sample (ALF unit 64 may classify a block based on, for example, directionality of a gradient calculated from pixels of the block.  In general, ALF unit 64 may construct a different filter for each class of block) [0114], said filter pattern defining a support of an in-loop filter (additional loop filters (in loop or post loop) may also be used) [0113]; and 
filtering said at least one sample using said in-loop filter (ALF unit 64 filters the reconstructed block (e.g., the output of summer 62)) [0113].

Regarding claim 19, Karczewicz addresses all of the features with respect to claim 17 as outlined above.
Karczewicz further discloses wherein at least one syntax element indicating said one filter pattern is included in the encoded video, said at least one syntax element being shared among one of a plurality of pixels in said block, a plurality of blocks in said picture, a plurality of slices in said picture and a plurality of pictures in said video (code data representing the indices of selected fixed filters).

Regarding claim 20, Karczewicz addresses all of the features with respect to claim 17 as outlined above.
	Karczewicz further discloses wherein said one filter pattern is at least one of a cross pattern, a diagonal pattern, a square pattern, a horizontal-cross pattern, a vertical-cross pattern, a diagonal- left pattern, a diagonal-right pattern, a partial cross pattern, a partial diagonal pattern, a partial square pattern, a partial horizontal-cross pattern, a partial vertical-cross pattern, a partial diagonal-left pattern and a partial diagonal-right pattern (in some instances filter may take non-rectangular shapes…cross pattern, X-shapes) [0039].

	Claims 21, 23, and 24 are apparatus claim that corresponds to method
claims 17, 19, and 20 discussed above, and recite similar features. Therefore, apparatus claims
21, 23, and 24 correspond to method claims 17, 19, and 20 and are rejected for the same reasons
of unpatentability as used above. However, the claims also recite electronic circuitry, which
Karczewicz also teaches (encoder circuitry, such as one or more microprocessors) [0049].

Regarding claim 25, Karczewicz discloses a method of video decoding (filtering reconstructed video data in a video encoding and/or video decoding processes) [0036] comprising: 
accessing a reconstructed block corresponding to a block in a picture of an encoded video (residual blocks; reconstructed video block by summing the residual blocks from inverse transform processing 88 with corresponding predictinve blocks generated by motion compensation unit 82) [FIG. 5; 0128]; 
determining one filter pattern for at least one sample of said reconstructed block (ALF unit 92 may filter decoded video data) [0130] in function of a local gradient computed for said at least one sample (ALF unit 92 may classify a block based on…directionality of gradient calculated from pixels of the block) [0132], said filter pattern defining a support of an in-loop filter based on a property of said block (other loop filters (either in the coding loop)…may also be used) [0129]; and 
filtering said at least one sample using said in-loop filter (ALF unit 92 performing filtering as an “in-loop” filtering process) [0130].

Regarding claim 27, Karczewicz addresses all of the features with respect to claim 25 as outlined above.
Karczewicz further discloses wherein said property of said block includes a function of at least one local gradient for a corresponding reconstructed block of said block (ALF unit 92 may classify a block based on…directionality of gradient calculated from pixels of the block) [0132].

Regarding claim 28, Karczewicz addresses all of the features with respect to claim 25 as outlined above.
Karczewicz further discloses wherein at least one syntax element indicating said one filter pattern is included in the encoded video, said at least one syntax element being shared among one of a plurality of pixels in said block, a plurality of blocks in said picture, a plurality of slices in said picture and a plurality of pictures in said video (code data representing the indices of selected fixed filters).

Regarding claim 29, Karczewicz addresses all of the features with respect to claim 25 as outlined above.
	Karczewicz further discloses wherein said one filter pattern is at least one of a cross pattern, a diagonal pattern, a square pattern, a horizontal-cross pattern, a vertical-cross pattern, a diagonal- left pattern, a diagonal-right pattern, a partial cross pattern, a partial diagonal pattern, a partial square pattern, a partial horizontal-cross pattern, a partial vertical-cross pattern, a partial diagonal-left pattern and a partial diagonal-right pattern (in some instances filter may take non-rectangular shapes…cross pattern, X-shapes) [0039].

Claims 30, 32, 33, and 35 are apparatus claim that corresponds to method
claims 25 and 27-29 discussed above, and recites similar features. Therefore, apparatus claims
30, 32, 33, and 35 correspond to method claims 25 and 27-29 and are rejected for the same reasons of unpatentability as used above. However, the claims also recite electronic circuitry, which Karczewicz also teaches (encoder circuitry, such as one or more microprocessors) [0049].

Regarding claim 34, Karczewicz addresses all of the features with respect to claim 30 as outlined above.
Karczewicz further discloses wherein said one filter pattern is further determined in function of at least one of the shape and size of said reconstructed block (may construct a different ALF for each class of block) [0132].

Allowable Subject Matter
Claims 18, 22, 26, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose in the case where a sum of horizontal and vertical gradients is below a weighted sum of diagonal gradients, a filter pattern that is a cross pattern is used, otherwise a diagonal pattern is used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485